UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1125


LITTLE TOM CHILDRESS, JR.,

                    Plaintiff - Appellant,

             v.

REBECCA ROBERTS, Site Manager; BOYD MANAGEMENT LTD,

                    Defendants - Appellees,

             and

BABBIE M. JACO, Vice President,

                    Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:17-cv-02529-HMH-JDA)


Submitted: June 18, 2019                                          Decided: July 8, 2019


Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Little Tom Childress, Jr., Appellant Pro Se. Ronald Hawthorne Barrett, TURNER,
PADGET, GRAHAM & LANEY, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Little Tom Childress, Jr., seeks to appeal the district court’s order granting partial

summary judgment to Defendants. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The order Childress seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            2